UNCLASSIFIEDIIFOR PUBLIC RELEASE 





                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMB~ned with Classified

                                           )
                                                           Infonnation Security Officer
MUKHTAR YAHIA NAJI
AL W ARAFI (lSN 117), 	
                                           )
                                           )
                                                       elSO    2/~rt?
                                           )
          Date           '911/11
             Petitioner,                   )

                                           )

      v. 	                                 )    Civil Action No. 09~2368 (RCL)
                                           )
BARACK OBAMA, et aL,                       )
                                           )
             Respondents.                  )
                                           )

                                           ORDER

      Upon consideration of the parties' briefs on remand, the replies thereto, the

applicable law, and the entire record herein, it is for the reasons stated in the

accompanying Memorandum Opinion hereby

      ORDERED that respondents' Renewed Motion on Remand for Judgment on the

Record is GRANTED; and it is furthermore

      ORDERED that petitioner's petition for a writ of habeas corpus is DENIED.



      SO ORDERED.




      DATE 	
                                                ~c.~
                                                ROYCE C. LAMBERTH
                                                CHIEF JUDGE




                                  BJ1lCRil'F/R18F8M

                    UNCLASSIFIEDIIFOR PUBLIC RELEASE